             Case 2:21-mj-00139-MAT Document 9 Filed 03/08/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-139
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   BRENT ALLEN HAINES,                  )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Pretrial Release Violation allegations
15
     Date of Detention Hearing:    March 8, 2021.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant is charged in the District of Oregon with Conspiracy to Possess with
22



     DETENTION ORDER
     PAGE -1
             Case 2:21-mj-00139-MAT Document 9 Filed 03/08/21 Page 2 of 3




01 Intent to Distribute and Distribute Controlled Substances, and Use of a Communication Facility

02 to Maintain Drug-Involved Premises. His pretrial services officer in that District has filed a

03 petition alleging defendant has violated a condition of Pretrial Release by failing to abide by all

04 technology requirements of the location monitoring program. Defendant does not contest

05 detention, and requests transfer to the charging District to address the allegations.

06          2.      Defendant poses a risk of nonappearance based on prior criminal history,

07 instances of failure to appear, the nature of the alleged violation, and substance abuse problems.

08 Defendant poses a risk of nonappearance based on the nature of the pending case, prior criminal

09 history, and substance abuse problems.

10          3.      There does not appear to be any condition or combination of conditions that will

11 reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community.

13      It is therefore ORDERED:

14      1. Defendant shall be detained pending transfer to the District of Oregon, and committed

15          to the custody of the Attorney General for confinement in a correction facility;

16      2. Defendant shall be afforded reasonable opportunity for private consultation with

17          counsel;

18      3. On order of the United States or on request of an attorney for the Government, the person

19          in charge of the corrections facility in which defendant is confined shall deliver the

20          defendant to a United States Marshal for the purpose of an appearance in connection

21          with a court proceeding; and

22      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel



     DETENTION ORDER
     PAGE -2
          Case 2:21-mj-00139-MAT Document 9 Filed 03/08/21 Page 3 of 3




01       for the defendant, to the United States Marshal, and to the United State Probation

02       Services Officer.

03       DATED this 8th day of March, 2021.

04

05                                                 A
                                                   Mary Alice Theiler
06                                                 United States Magistrate Judge

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
